Lumpkin, <L,
concurring specially. I concur in the judgment, but do not concur in all that is said in the opinion of the majority of the court. The plaintiffs are purchasers of stock which was issued and sold by virtue of the agreement unanimously entered into by the original stockholders subscribing for the balance of the authorized capital stock, and providing for its sale by the directors. The status of the plaintiffs as stockholders, therefore, depends upon this agreement, and they are in no position to attack its validity. In this case the plaintiffs invoked the action of a court of competent jurisdiction, and obtained an injunction against an' application to amend the charter, which showed on its face that it was based on the ground that, in determining what was á majority of *509the votes necessary for that purpose, all of the subscribed capital, as well as that represented by stock certificates, must be included in the computation. This necessarily involved an adjudication, that the subscribers were stockholders within the meaning of the statute and were entitled to vote, since they could not be stockholders for the purpose of determining dhe number of votes, and not stockholders with reference to the right to vote. Nevertheless, when a second meeting was held and the entire voting strength was computed on the basis which the order of the court dealt with as correct, and the subscribers were treated as stockholders in the purview of the statute, the same plaintiffs then set up that all the subscribers were not entitled to vote, but only those holding stock certificates registered on the books of the company. Without regard to the proper construction of the by-law, these plaintiffs can not take two inconsistent positions; in one obtaining a judgment which treated the subscribers as stockholders within the contemplation of the statute, and in the other seeking a judgment to hold that they were not entitled to vote. I accordingly concur in the judgment that the plaintiffs were not entitled to an injunction on the ground on which it was granted.